862 N.E.2d 1003 (2007)
308 Ill. Dec. 800
PEOPLE State of Illinois, Petitioner,
v.
Frederick PERSON, Respondent.
No. 104023.
Supreme Court of Illinois.
March 28, 2007.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment *1004 in People v. Person, case No. 1-05-0999 (12/08/06). The appellate court is directed to reconsider its judgment in light of People v. Jones, 223 Ill. 2d 569, 308 Ill. Dec. 402, 861 N.E.2d 967 (2006), to determine if a different result is warranted.